internal_revenue_service number release date index number ------------------------ ------------- --------------------------------- --------------------------- ----------------------------- in re --------------------------------- -------------------------------- ---------------------------------- legend agency subsidiary state a dear ----------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg teb plr-157115-04 date date --------------------------------- --------------------------------------------- ----------- -- this is in response to your request for rulings on behalf of agency that agency and agency’s subsidiary are instrumentalities for purposes of sec_141 of the internal_revenue_code income of agency and agency’s subsidiary is excludable from gross_income under sec_115 and agency’s use of bond proceeds will not constitute use meeting either the private business tests of sec_141 or the private loan tests of sec_141 facts and representations agency agency was formed by its members and is organized under the nonprofit corporation laws of state for the purpose of benefiting its members agency currently has a members agency represents that its members consist of natural_gas and electric joint action agencies and natural_gas and electric distribution systems agency also represents that all of its members are political subdivisions agency was formed to perform the functions of or to carry out the purposes of its members with a view towards maximizing the efficient acquisition management and delivery of natural_gas plr-157115-04 supplies and reducing operating costs of its members to fulfill this purpose agency will a acquire and finance long-term natural_gas supplies through the acquisition of interests in natural_gas producing properties for the benefit of its members and provide ongoing management of such natural_gas supplies and balance deliveries of such supplies into the relevant pipeline transportation system b acquire construct own manage operate and finance natural_gas pipelines liquefied natural_gas facilities storage and related facilities and equipment as may be necessary or convenient in connection with the ownership transportation management operation or storage of long-term natural_gas supplies and c contract with joint action agencies and public gas or power systems to provide them with natural_gas supplies for their operations agency’s governing documents provide that membership in agency is limited to a state_or_local_governmental_unit or an instrumentality the income of which is excludable from gross_income under sec_115 governmental entity the governing documents also provide that any member of agency that ceases to be a governmental entity will cease to be a member of agency will have no rights or privileges as a member of agency will have no beneficial_interest in agency or its assets and will have no right to receive any further distributions of income or assets from agency as a member of agency agency is organized and will be operated at all times exclusively for the benefit of its members agency will not make any distributions of its net_earnings except to its members and no part of the net_earnings of agency will inure to the benefit of or be distributable to any director officer or trustee of agency or any private person in the event of dissolution agency will dispose_of its assets to its members agency is required to deliver quarterly financial statements to each member within days after the end of each fiscal quarter and annual audited financial statements within days after the end of each fiscal_year each member also has the right to conduct at its option and at its own expense internal audits of the books records and accounts of agency agency is controlled by a board_of directors board that is composed exclusively of representatives of its members the board is responsible for among other items making policy decisions with respect to the business and affairs of agency approving agency’s annual budget approving all projects that are proposed to be implemented by agency and approving the dissolution of agency and the winding up of its affairs each member appoints one director to the board and may remove and replace any such director by resolution or other action taken by its governing body each director appointed to the board serves until i a successor is designated by the member that appointed such director or ii until the director’s earlier resignation removal death or inability to serve a director may be removed either for or without cause by the member that appointed him vacancies on the board are filled by the member that plr-157115-04 appointed the director previously holding the position generally at meetings of the board two thirds of the directors are necessary to constitute a quorum for the transaction of business except as otherwise provided in its bylaws an act of a majority of the directors present at a meeting at which a quorum is present at the time shall be an act of the board agency’s officers consist of a chairman vice chairman president secretary and treasurer designated by the board the chairman vice chairman secretary and treasurer serve for two year terms beginning on the date prescribed by the board and thereafter until their successors have been elected and qualified or until their earlier death resignation removal retirement or disqualification the president and any other officer appointed by the board will serve at the will of the board and until their successors have been elected and qualified or until their earlier death resignation removal or retirement any officer elected by the board may be removed by the board whenever in its judgment the best interests of agency will be served agency will obtain interim financing necessary to acquire natural_gas producing properties and other long-term sources of natural_gas supplies a project all costs and expenses associated with the interim financing will be included in the costs billed to the member on a monthly basis in accordance with the terms of a project agreement within six months after notice from agency a member must make a payment to agency for the acquisition of its share of a project member may use the proceeds of tax- exempt bonds to make such payment for its share of the project agency subsidiary agency formed subsidiary as a limited_liability_company under state law to acquire own and operate on behalf of agency the natural_gas reserves or other sources of natural_gas supplies comprising agency’s initial project agency represents that subsidiary will hold acquired properties on behalf of agency to afford a measure of protection to agency and its members against environmental and other liabilities arising with respect to the acquired properties subsidiary’s governing documents provide that agency is its sole member and that its membership interest may not be assigned or transferred in whole or in part and no other person may be admitted as a member of subsidiary its stated purposes are to act on behalf of agency with respect to properties facilities equipment rights or assets acquired as part of a program of acquiring long-term natural_gas supplies for the benefit of agency and its members subsidiary’s articles of organization limit its activities to those consistent with its purpose and the requirements for an organization to qualify as a governmental instrumentality the income of which is excludable from gross_income for federal_income_tax purposes subsidiary’s governing documents provide that no part of the assets funds or earnings_of subsidiary will be distributed to or inure to the benefit of any person other than agency the governing documents also provide that management of the business and affairs of subsidiary will be vested solely in agency plr-157115-04 upon dissolution of subsidiary its assets after payment of all debts charges and expenses of dissolution will be distributed solely to agency agency is responsible for maintaining complete and accurate books_and_records appropriate for subsidiary’s business law and analysis a sec_141 agency as instrumentality sec_103 of the internal_revenue_code provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_1_103-1 of the income_tax regulations provides that interest upon obligations of state territory a possession_of_the_united_states the district of columbia or any political_subdivision thereof hereinafter collectively or individually referred to as state_or_local_governmental_unit is not includable in gross_income except as provided under sec_103 and d and the regulations thereunder sec_1_103-1 provides in part that obligations issued by or on behalf of any governmental_unit by a constituted_authority empowered to issue such obligations are the obligations of such a unit sec_141 provides that a private_activity_bond is any bond issued as part of an issue that satisfies the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 sec_141 provides that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use_test sec_141 provides that for purposes of sec_141 the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit sec_1_141-1 provides in part that a governmental person means a state_or_local_governmental_unit as defined in sec_1_103-1 or any instrumentality thereof under sec_1_103-1 governmental_unit includes any state or political_subdivision thereof revrul_57_128 1957_1_cb_311 sets forth the following factors to be taken into account in determining whether an entity is an instrumentality of one or more governmental units whether the organization is used for a governmental purpose plr-157115-04 and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in a public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of the organization and whether this authority exists and the degree of financial autonomy of the entity and the source of its operating_expenses applying the factors of revrul_57_128 to this case we conclude that agency is an instrumentality of its members for purposes of sec_141 agency was formed to acquire and manage long-term natural_gas supplies for the benefit of its members in doing so agency coordinates and performs duties which are common to each of its members and which each member otherwise would have to perform by aggregating the purchasing power of its members agency expects to maximize the efficient acquisition management and delivery of natural_gas supplies on behalf of its members reduce operating costs increase operating revenue and minimize risk through the diversification of natural_gas supply resources agency’s functions will enable its members to better serve their customers agency thus will be used for a governmental purpose and perform a governmental function on behalf of its members who are all governmental entities there are no private interests in agency and the members have the powers and interests of an owner the governing documents provide that membership in agency is limited to governmental entities no part of the assets will be paid or inure to the benefit of any private person the expenses of agency are allocated among its members in a manner reflecting the participation of its members in each project in the event of dissolution members receive the assets of the agency to the extent that any remain after payment of agency’s debts control and supervision in agency rests with its members all governmental entities all of the members of agency’s board are appointed by the members each member may remove a director it appointed at any time with or without cause and appoint a replacement statutory authority for the creation and use of agency is found in the nonprofit corporation law of state no other authority is necessary for the creation or use of agency plr-157115-04 the financial affairs of agency are controlled by its members agency is required to deliver quarterly financial statements to each member within days after the end of each fiscal quarter and to deliver annual audited financial statements within days after the end of each fiscal_year each member also has the right to conduct at its own expense internal audits of the books record and accounts of agency agency satisfies the factors in revrul_57_128 accordingly we conclude that agency is an instrumentality of its members for purposes of sec_141 agency subsidiary as instrumentality based on the facts we also conclude that subsidiary will be an instrumentality of agency’s members for purposes of sec_141 subsidiary was formed as a limited_liability_company to protect agency and agency’s members from environmental and other liabilities that might arise as a result of owning the natural_gas properties subsidiary’s sole member is agency an instrumentality of its members by owning agency’s assets for a project subsidiary is assisting agency in performing duties for its members so that subsidiary is used for a governmental purpose and performs a governmental function on behalf of agency and its members who are all governmental entities subsidiary’s governing documents provide that no part of the assets or earnings_of subsidiary may inure to the benefit of or be distributed to any person other than agency under agency’s governing documents agency will not make any distributions of its net_earnings except to its members all governmental entities in the event of dissolution subsidiary’s assets will be distributed to agency who must upon its dissolution distribute its assets to its members control and supervision of subsidiary is vested exclusively in agency who is controlled by its members furthermore statutory authority for the creation of subsidiary is found in the limited_liability law of state and no other authority is necessary for the creation or use of subsidiary last subsidiary’s financial affairs are controlled by agency its sole member and agency’s financial affairs are controlled by its members accordingly weighing the factors of revrul_57_128 we conclude that subsidiary is also an instrumentality of agency’s members for purposes of sec_141 private use of bond proceeds by agency under sec_1_141-1 a governmental person includes a state_or_local_governmental_unit or any instrumentality thereof since private_business_use requires use by a person other than a governmental person use by an instrumentality of state_or_local_government is not private_business_use thus we conclude that the use by agency of any proceeds of bonds issued by agency members will not of itself cause private_business_use of the proceeds however private_business_use of bond proceeds depends on the direct or indirect uses of the bond proceeds thus whether or not plr-157115-04 proceeds of bonds issued by members are privately used will depend on the ultimate use of those bond proceeds b sec_115 sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions is excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicates that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state's participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers'_compensation and employees' health is excludable from gross_income under sec_115 in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization agency’s income agency facilitates the cost effective acquisition management and transportation of natural_gas supplies by and improves the operations of utility businesses operated by its members all functions that the members would otherwise perform themselves agency represents that all of its members are political subdivisions accordingly agency performs an essential_governmental_function based on agency’s representations for purposes of sec_115 the net_income of agency accrues solely to entities that are political subdivisions no part of agency’s income will inure to the benefit of or be distributed to any party other than its members each of which must at all times be a state_or_local_governmental_unit or an instrumentality thereof the income of which is excludable from gross_income under sec_115 other than incidentally as reasonable_compensation for services or to make payments in furtherance of agency’s purposes as set forth in its articles of incorporation upon the dissolution of agency all assets remaining after satisfaction of its liabilities shall be distributed to its members plr-157115-04 the income of agency is derived from an essential_governmental_function and accrues to a political_subdivision accordingly the income of agency is excludable from gross_income for federal_income_tax purposes under sec_115 subsidiary’s income subsidiary’s purposes are limited to acquiring owning and operating natural_gas resources on behalf of agency its sole member subsidiary assists agency in carrying out its essential governmental purposes and provides protection to agency against liabilities arising with respect to properties acquired in connection with the transmission of natural_gas supplies to its members accordingly subsidiary performs an essential_governmental_function in addition to deriving income from the performance of an essential_governmental_function the income of subsidiary must accrue to a state a political_subdivision of a state or another sec_115 organization upon dissolution subsidiary’s remaining assets will accrue to agency therefore the income of subsidiary meets the accrual requirement finally agency’s membership interest in subsidiary may not be assigned or transferred thus private interests do not benefit from subsidiary’s activities plr-157115-04 because the income of subsidiary is derived from an essential_governmental_function and accrues to a political_subdivision of a state or to an entity the income of which is excludable from gross_income under sec_115 the income of subsidiary is excludable from gross_income for federal_income_tax purposes under sec_115 conclusion based on the facts and representations submitted we conclude that agency and subsidiary are instrumentalities of their members for purposes of sec_141 however this ruling does not apply in the event any member is other than a political_subdivision we also conclude that the use by agency of any proceeds of tax-exempt_bonds issued by agency members will not of itself constitute use meeting either the private business tests of sec_141 or the private loan tests of sec_141 we also conclude that agency’s income is excludable from gross_income under sec_115 and the income of subsidiary is also excludable under sec_115 however this ruling does not apply to any subsidiaries created by agency in the future except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the 1986_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-157115-04 the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax government entities by _____________________________ timothy l jones senior counsel tax exempt bond branch cc ------------------------ ----------------------------------------------------- --------------------- ------------------------------------------------------------ --------------------------------- ------------------------- ------------------------ ---------------------------- -------------------------------- ------------------------- ------------------------ ---------------------------- --------------------------------
